Citation Nr: 0912441	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  05-29 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served on active duty from March 1966 to February 
1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the RO that, in 
pertinent part, denied entitlement to service connection for 
bilateral hearing loss.  


FINDINGS OF FACT

1.  The Veteran currently is not shown to have right ear 
hearing disability for VA compensation purposes.  

2.  The Veteran is not shown to have manifested complaints or 
findings of a left ear hearing loss in service or for many 
years thereafter.  

3.  The currently demonstrated left ear hearing loss is not 
shown to be due to the exposure to acoustic trauma  or other 
event or incident of his period of active service.  


CONCLUSIONS OF LAW

1.  The claim of service connection for a right ear hearing 
loss ,must be denied by operation of law.  38 U.S.C.A. 
§§ 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  

2.  The Veteran's left ear hearing disability is not due to 
disease or injury that was incurred in or aggravated by 
active service; nor may the sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

By way of letters dated in April 2003, September 2005 and 
March 2006, the Veteran was furnished notice of the type of 
evidence needed in order to substantiate his claim, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was also generally informed that he should send 
to VA evidence in his possession that pertains to the claim 
and advised of the basic law and regulations governing the 
claim, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the Veteran's behalf), 
and provided the basis for the decisions regarding the claim.  

The Veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claim, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the Veteran's service records, post-
service treatment records and reports, a VA examination, and 
statements submitted by the Veteran and his representative in 
support of the claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the Veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Here, the Veteran contends that he has bilateral hearing loss 
that had its onset or was otherwise caused by noise exposure 
in service.  In this regard, the Board notes that the Veteran 
reports that, in service, he had protected (5-10%) and 
unprotected noise exposure to firearms, jet engines and 
incidents of excessive noise during crash recovery efforts.  

After service, the Veteran indicated that he had protected 
(90%) and unprotected exposure to noise as a boilermaker in 
the Pearl Harbor shipyard for approximately 7 years, 
including from hammer pounding, chippers, and scraping the 
sides of ship hulls.  

The service treatment record contains several audiometric 
evaluations, all within normal limits.  The separation 
examination indicated normal hearing.  Significantly, the 
Veteran reported that he had not had any hearing loss.  

In order to determine whether the Veteran has hearing loss 
that is related to his military service, the Veteran was 
afforded a VA examination dated in August 2006.  

The VA examiner indicated that the claims file had been 
reviewed in connection with the examination.  Upon 
examination, the Veteran was not found to have hearing loss 
for VA purposes in his right ear, but was shown to have mild 
hearing loss for VA purposes in his left ear.  

The examiner then found that the Veteran's hearing loss was 
less likely as not (less than 50/50 probability) caused by or 
a result of acoustic trauma in service.  In this regard, the 
examiner noted the Veteran's hearing was within normal limits 
in October 1973.   

Based on the foregoing, the Board finds that the evidence is 
against the Veteran's claim.  With respect to the right ear, 
the Veteran has not been found to have right ear hearing loss 
for VA purposes.  Without a current disability, the claim 
must be denied by operation of law. 

With respect to the left ear, while the Veteran was found to 
have mild hearing loss in that ear, the August 2006 VA 
examiner, who examined the Veteran and his claims file in 
connection with the claim, found that this was less likely as 
not related to his active service.  

In addition to the medical evidence, the Board has considered 
the Veteran's and his representative's written assertions; 
however, none of this evidence provides a basis for allowance 
of the claim.  Matters of diagnosis and etiology are within 
the province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  

As the Veteran and his representative are not shown to be 
other than laypersons without the appropriate medical 
training and expertise, neither is competent to render a 
probative (persuasive) opinion on a medical matter.  See, 
e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.  

As the medical evidence of record does not establish that the 
Veteran's has right ear hearing loss for VA purposes or left 
ear hearing loss that began in service or is causally related 
to noise exposure in service, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim.  
Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See Gilbert, 1 Vet. App. at 53-56.  



ORDER

The appeal as to the claim of service connection for a right 
hearing loss is dismissed.  

Service connection for a left ear hearing loss is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


